Name: Commission Regulation (EEC) No 2814/84 of 4 October 1984 amending Regulation (EEC) No 2042/75 as regards the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance
 Type: Regulation
 Subject Matter: plant product;  EU finance;  tariff policy;  civil law;  prices
 Date Published: nan

 No L 264/ 14 Official Journal of the European Communities 5 . 10 . 84 COMMISSION REGULATION (EEC) No 2814/84 of 4 October 1984 amending Regulation (EEC) No 2042/75 as regards the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ( ! ), as last amended by Regulation ( EEC) No 101 8 /84 (-), and in particular Article 12 (2) thereof, Whereas Article 12 ( 1 ) (b) of Regulation (EEC) No 2042/75 ('), as last amended by Regulation (EEC) No 2783/84 (4 ), determines the amount of the security for licences for products as specified in Article 1 of Regu ­ lation (EEC) No 2727/75 and Article 1 of Council Regulation (EEC) No 1418 /76 Q ; whereas the said Article 12 ( 1 ) (b ) fixes at 3,63 ECU per tonne the amount of security in the case of import licences for products in respect of which the import levy is fixed in advance , with the exception of import licences for barley, oats , maize and sorghum, for which the amount of the security is fixed at 7,25 ECU per tonne ; whereas these amounts are currently too small for imports of basic cereals taking into account fluctua ­ tions in prices on the world market, monetary move ­ ments and the period of validity of the import licences ; Whereas the securities for import licences for basic cereals in respect of which the levy is fixed in advance should therefore be increased temporarily until 31 July 1985 ; Whereas, for reasons of consistency, the levels of secu ­ rity expressed in units of account in Article 12 of Regulation (EEC) No 2042/75 should be revised by applying the conversion coefficient fixed in Article 2 (2) of Commission Regulation (EEC) No 706/79 ( ~ ) ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , Article 12 ( 1 ) of Regulation (EEC) No 2042/75 is hereby replaced by the following : ' 1 . The amount of the security for licences for the products listed in Article 1 of Regulation (EEC) No 2727/75 and Article 1 of Regulation (EEC) No 1418 /76 shall be as follows : (a) 0,60 ECU per tonne for import and export licences in respect of which the import levy, export refund or export levy is not fixed in advance ; (b) 3,63 ECU per tonne for import licences for products in respect of which the import levy is fixed in advance , with the exception of import licences for products falling within heading Nos 10.03 , 10.04 and 10.07 and subheading 10.05 B of the Common Customs Tariff, for which the amount of the security shall be 7,25 ECU per tonne ; (c ) 12,09 ECU per tonne for export licences for products as specified in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 in respect of which the export refund or levy is fixed in advance ; (d) 9,67 ECU per tonne for export licences for products specified in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 of Regula ­ tion (EEC) No 1418 /76 , with the exception of products falling within heading No 11.07 , and in respect of which the export refund or levy is fixed in advance ; (e) 12,09 ECU per tonne for export licences for products falling within heading No 11.07 in respect of which the export refund or levy is fixed in advance . However, in the case of licences issued in accor ­ dance with Article 9a , the security shall be :  24 ECU per tonne for licences issued from 1 January to 30 April ,  30 ECU per tonne for licences issued from 1 July to 31 December. ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . : ) OJ No L 107, 19 . 4 . 1984, p. 1 . ') O J No L 213 , 11 . 8 . 1975 , p. 5 . 4 ) OJ No L 262 , 3 . 10 . 1984, p. .5 . j OJ No L 166 , 25 . 6 . 1976 , p. 1 . h ) OJ No L 89 . 9 . 4 . 1979 , p . 3 . 5 . 10 . 84 Official Journal of the European Communities No L 264/ 15 In such case the security :  shall be forfeited if notification of one of the destinations referred to in Article 9a ( 1 ) has not been received within the time allowed in accor ­ dance with the provisions of the said Article ,  shall be released, by way of derogation from Article 30 (2) of Regulation (EEC) No 3183/80 , only on production of proof that the product has reached its destination ; such proof shall be furnished in accordance with Article 20 of Regulation (EEC) No 2730/79 .' Article 2 By way of derogation from Article 12 ( 1 ) (b) of Regula ­ tion (EEC ) No 2042/75, for import licences in respect of which the levy is fixed in advance and issued within the meaning of Article 21 ( 1 ) of Commission Regula ­ tion (EEC) No 3183/80 (') from 5 October 1984 to 31 July 1985, the amount of security shall be as follows :  8 ECU per tonne for products falling within subheadings 10.01 B I and 10.01 B. II and heading No 10.02 of the Common Customs Tariff,  12 ECU per tonne for products falling within heading Nos 10.03 , 10.04 and 10.07 and sub ­ heading 10.05 B of the Common Customs Tariff,  3,6 ECU per tonne for other products . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 338 , 13 . 12 . 1980 , p. 1 .